ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Donley-Kirlin Joint Venture                   )      ASBCA No. 61713
                                              )
Under Contract No. W912DY-12-D-0005           )

APPEARANCES FOR THE APPELLANT:                       Douglas L. Patin, Esq.
                                                     Lee-Ann C. Brown, Esq.
                                                     Bradley Arant Boult Cummings LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Michael L. Graves, Jr., Esq.
                                                     Steven W. Feldman, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineering and Support Center
                                                      Huntsville, AL

                                ORDER OF DISMISSAL

       Pursuant to appellant's request, the appeal is dismissed with prejudice.

       Dated: August 2, 2019


                                                  TENCE~TMAN
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61713, Appeal ofDonley-Kirlin
Joint Venture, rendered in conformance with the Board's Charter.

      Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals